The Court:
In this cause, the judgment is affirmed. The Board of City Hall Commissioners had no authority to employ or pay counsel. Such payment is in our view prohibited by Section 12 of the Act of March 24, 1876 (Stats. 1875-76, p. 464), which was in force when it is claimed the employment of the plaintiffs was made.
We append here the section referred to, which is in these words:
“ The money arising from the tax hereby authorized to be levied and collected, shall be kept by the City and County Treasurer in a fund to be known as the ‘New City Hall Fund/ and out of which said fund all claims for work, labor and materials used in the construction of said building, and the salaries of the Commissioners, the Secretary, the Architect, the Superintendent of Works, and others employed in *314and about the construction of said building, and necessary office expenses of the Board of Commissioners, shall be paid. All claims against the said fund shall be allowed by the Board of Commissioners, by resolution entered upon their minutes, before the Auditor shall be authorized to audit the same, and in no case shall any portion of said fund be used or expended for any other purpose than that herein indicated, nor shall any part of the cost of the construction of said building be paid out of any other or different fund; nor shall any lien for work, labor or material, at any time attach to the said building nor the land upon which the same is located, in any manner whatever. The Board of Commissioners, in each fiscal year, may make contracts, and expend in the construction of said building a sum equal to the estimated receipts of the fund during the current fiscal year, but no larger or greater sum.
Judgment affirmed.